Citation Nr: 1229460	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for penile disorder, manifested by bleeding from the penis, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection migraine headaches, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for bilateral upper extremity numbness, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for right lower extremity numbness, to include as due to an undiagnosed illness or as secondary to low back pain. 

5.  Entitlement to service connection for left lower extremity numbness, to include as due to an undiagnosed illness or as secondary to low back pain. 

6.  Entitlement to service connection for low back pain, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for irritable bowel syndrome. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1988 to May 1992.  Service in Southwest Asia is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims. 

In February 2009, the Veteran testified at a formal RO hearing.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

These matters were the subject of a Board remand in April 2010.  The RO has continued the denial of the claims and returned the claims folder to the Board for further review.  


FINDINGS OF FACT

1.  On August 30, 2011, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran that a withdrawal of the appeals as to claims seeking service connection for bilateral upper extremity numbness, right and left lower extremity numbness, and low back pain was requested.  

2.  A qualifying chronic disability manifested by bleeding from the penis has not been attributed to any known clinical diagnosis and became manifest during the Persian Gulf War.

3.  A chronic disability manifested by migraine headaches did not have its onset during active military service.  

4.  Migraine headaches were first demonstrated several years after service discharge and the weight of the probative evidence does not show a relationship between a current migraine headache disability and the Veteran's active military service.  

5.  A medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeals by the Veteran, as to the issues of entitlement to service connection for bilateral upper extremity numbness, right and left lower extremity numbness, and low back pain have been met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   

2.  A disability manifested by bleeding from the penis is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  A chronic disability manifested by migraines headaches was not incurred, nor is it presumed to have been incurred during active duty, to include service in the Southwest Asia theater of operations.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  

4.  Irritable bowel syndrome is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of entitlement to service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a November 2011 letter, he was advised of the criteria for claims for compensation based on service in Southwest Asia.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and was followed by a readjudication of the claims in February 2012.  Nothing more was required.  

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He did not identify any relevant private treatment records in connection with these claims.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the most recent remand, the Veteran underwent a VA examination.  The examination included opinions addressing the issues on appeal.  In addition, he was afforded additional notice on the criteria for obtaining VA benefits for claims based upon service in Southwest Asia.  As such, the Board finds that there has been substantial compliance with its April 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  


The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination in August 2011.  As discussed herein, the examination and examination opinions are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearing before RO personnel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the hearing officer identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured.  Finally, in April 2010 the Board remanded the matters, in part to address the lack of medical evidence in support of the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders (to include neurological disease, migraines, tinnitus, and sensorineural hearing loss), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 .  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.   

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470(2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994).  

A.  Penile Disorder  

The Veteran claims that he has occasional bleeding from the penis that began during active military service.  He reports that the problem has continued since service and occurs a couple times a month.  (See RO Hearing Transcript at 5.)

The Board has reviewed the Veteran's claims folder, and, after affording the Veteran the benefit of the doubt, finds that he has an undiagnosed disability manifested by bleeding from the penis.  The Board further finds that there have been objective indications of such since service in the Southwest Asia theater of operations.  As such, the Board finds that the criteria for VA compensation pursuant to 38 C.F.R. § 3.317 have been met.   

First, the record documents the Veteran's service in Southwest Asia during the Persian Gulf War.  According to the Veteran's DD-214, he served in support of Operation Desert Shield/Storm from August 1990 to February 1991.  

Second, the Veteran's service treatment records do show reports of "transient hematuria" in February 1992.  "Hematuria" is blood in the urine.  Tatum v. Shinseki, 24 Vet. App. 139, 140 (2010).  An investigation was conducted to determine if the Veteran had a renal mass but none was discovered.  Rather, a CT scan only revealed a horseshoe kidney.  Previously, in November 1991, an intravenous pyelogram revealed normal functioning but malrotated kidneys.  No masses were noted.  The service treatment records are silent for further findings concerning blood in the urine.  A follow-up pyelogram in September 1992 revealed normal kidney functioning and a horseshoe anomaly.  Nevertheless, the fact remains that the Veteran manifested objective evidence of blood from the penis during his active service.

The evidence also includes subjective reports of continuity of symptoms since service.  In this respect, the Veteran contends that bleeding from the penis has occurred intermittently during his service in Southwest Asia and since service discharge.  He reports monthly occurrences of blood droplets in his underwent.  He is certainly competent to report his observations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility.  The Board acknowledges that no sign of blood was found on inspection of the urethra and the examination was otherwise normal during VA examination in June 2007 and August 2011.  Again, however, the Board does not doubt that the symptoms occur as alleged.  He has been very consistent in his complaints and history in this respect.

It is also significant that despite testing, VA examiners have been unable to link the symptoms to a known diagnosis.  For instance, the June 2007 noted that the Veteran had a horseshoe kidney that was a congenital condition.  Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  Importantly, however, he did not attribute the penile bleeding from the penis to the horseshoe kidney.  Similarly, the August 2011 VA examiner stated that while the congenital defect was known to result in bleeding from the penis, the symptom had multiple possible etiologies.  

Hence, there are objective indications of a qualifying chronic disorder (bleeding from the penis) that became manifest during active military, naval or air service in the Southwest Asia.  The symptoms, despite physical examinations and laboratory tests, could not be attributed to a known clinical diagnosis.  Finally, there are objective indications that that bleeding from the penis has continued, albeit intermittently, since service discharge.  While there is no competent medical evidence etiologically linking the current symptoms to the Veteran's military service, none is required.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Since the evidence shows the onset of the condition during Persian Gulf service; service connection for bleeding of the penis is warranted on a presumptive basis without need to consider whether it was manifested to a degree of at least 10 percent.  

B.  Migraine Headache Disability

The Veteran contends that a current headache disability is the result of ingestion of chemical fumes while serving at an Air Force base in New York and while serving in the Southwest Asia theater of operations during the Gulf War.  He also described exposure to aircraft that had recently flown through oil well fires while in Iraq.  He indicated that the problem began in service and had continued since that time.  

The Veteran's DD-214 confirms his service in the Southwest Asia theater of operations.  The Veteran's service treatment records, however, do not include complaints or findings of a headache disorder.  

The Veteran underwent a VA Persian Gulf Registry examination in April 1993, less than a year following his discharge from active military service.  His only complaints concerned back and neck pain and difficulty swallowing.  There were no reports of any headache disorder.  

During a VA examination in June 2007 in connection with a claim for chronic fatigue syndrome, the Veteran reported a 2-3 year history of migraine headaches that occurred once a month or less.  He reported that the headaches pain was behind his eyes, could be severe, and 50-60 percent of the time was prostrating and required rest in a dark room.  He reported that he used Imitrex approximately once a month to treat headaches.  

In a VA mental disorders examination that same month, he reported a history of severe headaches since approximately 1993 and migraine headaches since 1995.  

During the hearing before RO personnel, the Veteran stated that headaches began in service but increased in severity following service discharge resulting in a diagnosis of migraine headaches.  (See Transcript at 6.)  

During a VA examination in November 2010, the Veteran reported to the examiner that he was not appealing the denial of the claim for service connection for a migraine headache disability.  Nevertheless, the examiner reviewed the Veteran's service treatment records and VA records and opined that a migraine headache disability was not related to service as there was no objective clinical evidence of record to suggest a relationship to military service.  

VA outpatient treatment records in 2010 and 2011 do not show reports or treatment for a migraine headache disability, nor do they show that he receives Imitrex.  

The Board has considered the evidence discussed above.  The Veteran, as a lay person, is clearly competent to report experiencing headaches during service and continuity of headaches since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, there are inconsistencies in the Veteran's reports concerning the onset of a headache disorder that affect his credibility before the Board.  The Board cannot ignore the history of a headache disorder as reported to medical providers differs substantially from that provided to VA adjudicators.  First, while the Veteran reports that his headaches disorder is the result of exposure to chemicals during service in the Persian Gulf, he made no mention of the disability during the Persian Gulf Registry Examination conducted within the first year following service discharge.  He made no reference to a chronic headache disorder at that time.  Had such existed, as he now claims, the Veteran it would have been logical and beneficial to mention it at that time.  Such weighs against his credibility.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The Veteran has also done nothing to explain his June 2007 report of not experiencing his headaches until after service and his more recent accounting of having headaches since service.  That too weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Moreover, while the Veteran reports receiving VA treatment for his claimed disability, those records do not show that he was ever prescribed Imitrex to treat migraines.  The current records do not show treatment for migraines.  Nevertheless, the Board accepts that the Veteran has had a migraine headache disability at some point during the appeals process.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

In addition, by the Veteran's own admission, he consistently reports that the migraine headaches did not start until several years following discharge from service.  This evidence would not support a finding of presumptive service connection for a migraine headache disability under 38 C.F.R. § 3.309.  It is also significant that the only competent medical opinion does not relate the current migraine headache disorder to service.  The Board acknowledges that the Veteran told that VA examiner at the time of the examination that he was withdrawing his claim for a migraine headache disability, nevertheless, the examiner still offered an opinion as to the etiology of the condition.  That opinion was based on a review of the service treatment records and VA medical records.  There is no medical opinion to the contrary.  

The Veteran's opinion on the cause of his headaches has been duly considered.  However, whereas he is deemed competent to identify the symptoms of a headache disorder, he is not necessarily competent to diagnose a migraine headache disorder from another type of headache disorder or provide an opinion regarding the etiology of his headache.  He simply lacks the formal medical training to state that these headaches in fact represented a diagnosis of migraines or a chronic neurological disorder or are somehow related to his active service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

As noted previously, the Veteran has qualifying Persian Gulf service as defined by regulation.  See 38 C.F.R. § 3.317.  Nonetheless, the evidence shows that his headaches have been medically attributed to the clinically known diagnosed illness of migraine.  Consequently, service connection may not be predicated on application of 38 C.F.R. § 3.317. 

In sum, given the absence of evidence of a headache disorder in service or a migraine headache disorder manifest to 10 percent within the first year following service discharge, and given further the lack of consistency in the Veteran's statements as to the etiology of the disability coupled with the negative medical opinion, the Board has no choice but to deny the claim.  

C.  Irritable Bowel Syndrome 

The Veteran contends that he had symptoms of irritable bowel syndrome while in service and ever since service discharge.  He describes symptoms of chronic diarrhea and incontinence during service and following service discharge.  (See Transcript at 3.)  

The RO has denied the claim, finding evidence of a current disability manifested by irritable bowel syndrome, but also finding that the disability preexisted service and was not aggravated by service.  

It is important to note, in this regard, that a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Here, the Veteran's service treatment records include pre-service records dated in February 1982 that show hospital treatment for functional bowel syndrome.  Symptoms noted at that time included persistent abdominal cramps and some diarrhea in the stool with mucous.  Treatment included Modane, a laxative that stimulates bowel movements.  He was told to eat more fiber and was released.  

Upon enlistment examination in September 1988, the examiner reviewed the hospital records, noted the variety of treatment received.  Significantly, the examiner indicated that the Veteran had "no further problems since 1982."  Questionable functional bowel syndrome was listed on the enlistment examination in describing the summary of defects and diagnoses.  A clinical evaluation of the gastrointestinal system, however, was normal.  

In testimony at the RO, the Veteran stated that condition in 1982 resolved without recurrence.  In addition, in a letter submitted in February 2009, the Veteran's mother stated that the Veteran had no further problems following the treatment in 1982.  

Here, the Board finds that even though there was a notation of functional bowel syndrome upon enlistment, there were no findings of any then-current gastrointestinal disability.  Rather, the examiner noted that the Veteran was asymptomatic since the hospitalization 6 years prior to service entry.  Given such, the Board finds that the Veteran is presumed sound upon enlistment in the military.  Simply put, the mere notation of a past condition is insufficient evidence, in this case, to find that the Veteran had a pre-existing disability upon entry onto active duty.  

Having found the Veteran sound upon entry onto active duty, the Board has reviewed the record for evidence of treatment for irritable bowel syndrome during service and current evidence as to the nature and etiology of the disability.  In November 1991, the Veteran complained of stomach tightening that increased with stress.  There were no reports of diarrhea or nausea.  The assessment was constipation and anxiety.  Later, in March 1992, the Veteran reported chronic lower abdominal pain since November 1990.  The assessment was "vague somatic complaints."  A March 1992 CT scan of the abdomen revealed considerable stool in the colon was otherwise unremarkable.  

These service treatment records do not include diagnoses of irritable bowel syndrome.  Arguably, they do reveal symptoms that may be associated with irritable bowel syndrome.  

Upon filing his claim in October 2006, the Veteran claimed he had chronic diarrhea and abdominal cramps as a result of his service in Southwest Asia.  During the hearing at the RO in February 2009, he elaborated on his contentions and described chronic stomach gas pains and diarrhea since active military service.  (See Transcript at 3.)  

The Veteran is certainly competent to describe symptoms experienced during active military service and since service discharge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, there is no evidence to indicate that he is not being truthful.  His lay statements, therefore, have probative value.  Thus, there is evidence of symptoms of a disability while in service and continuity of symptoms since service discharge.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997)(symptoms, not treatment, are the essence of any evidence of continuity of symptomatology).  

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Considering these provisions and the Veteran's competent and credible description of the disability, the Board finds that irritable bowel syndrome has been shown to be manifested to a degree of 10 percent or more since service discharge.  See Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Turning to the current evidence, in March 2009, the Veteran underwent a VA examination.  Therein, the Veteran reported episodic diarrhea after returning from the Persian Gulf.  He also had problems with incontinence and cramping that occurred daily.  Following a physical examination, the diagnosis was irritable bowel syndrome.  Following a review of the claims file, the examiner provided an opinion stating that irritable bowel syndrome was caused by or a result of his functional bowel syndrome at age 11.  The examiner noted that irritable bowel syndrome usually begins in childhood and usually results in a progression of symptoms.  The examiner noted that the Veteran did not appear to have a progression of symptoms.  Rather, his symptoms "became significantly worse" since 1991.  

As noted, the Board remanded this matter in April 2010 to obtain an opinion as to whether any preexisting irritable bowel syndrome disability was permanently aggravated by military service.  In October 2010, a VA examiner, however, was unable to provide that opinion without resorting to speculation.  The cited rationale for the failure to provide an opinion was due to the lack of objective medical evidence in the record.  
VA outpatient treatment records in 2010 note treatment for postprandial diarrhea and include the Veteran's reports of problems with diarrhea for "18 years."  

Here, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for irritable bowel syndrome have been met.  As noted, there is evidence of symptoms of irritable bowel syndrome in service, evidence of continuity of symptoms since service, and a current diagnosis of irritable bowel syndrome.  As there is no requirement of a nexus between the in-service symptoms and the current disability, the claim must be granted.  

III.  Issues Withdrawn on Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  

In August 2011, the Veteran submitted a signed statement indicating the following: 

At my request there is no further need to continue to investigate the bilateral upper/lower extremity numbness or low back pain.  However, I do wish to continue the appeal process for Irritable Bowel Syndrome, Migraine Headaches and Penile disorder.  

The Board interprets this statement as a request to withdraw his appeal as to the issues of entitlement to service connection for bilateral upper extremity numbness, right and left lower extremity numbness, and low back pain.  The Board recognizes that the Veteran did not use the word "withdraw" in the first sentence above.  However, when viewed in the context of the remaining sentence, in which he asks to continue his appeal as to the other claims it is clear that his intention was to seek withdrawal.  See 38 C.F.R. § 20.204 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeals as to the issues of entitlement to service connection for bilateral upper extremity numbness, right and left lower extremity numbness, and low back pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the issues and the appeals, as to those issues, are therefore dismissed.  


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for bilateral upper extremity numbness is dismissed.  

The Veteran's appeal as to the issue of entitlement to service connection for right lower extremity numbness is dismissed.  

The Veteran's appeal as to the issue of entitlement to service connection for left lower extremity weakness is dismissed.  

The Veteran's appeal as to the issue of entitlement to service connection for low back pain is dismissed.  

Entitlement to service connection for a penile disability manifested by bleeding from the penis, as a qualifying chronic disability, is granted.  

Entitlement to service connection for a migraine headache disability is denied.  

Entitlement to service connection for irritable bowel syndrome, as a medically unexplained chronic multi-symptom illness, is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


